Judgment unanimously modified in accordance with memorandum and as modified affirmed, without costs of this appeal to any party. Memorandum: Plaintiffs in Action No. 2 brought this action for a judgment declaring that section 12 of article II of the Zoning Ordinance of the Town of Pittsford was, as to them, unconstitutional and void. Special Term correctly sustained the validity of the ordinance. It was error, however, to dismiss the complaint merely because the plaintiffs were not entitled to the declaration sought by them. (Lanza v. Wagner, 11 N Y 2d 317, 334.) Defendants were entitled to a declaration that the ordinance is valid. (Appeal from judgment of Monroe Trial Term *480dismissing the complaint in Action No. 2 and enjoining defendants in Action No. 1.)
Present — Williams, P. J., Goldman, Henry, Del Vecehio and Marsh, JJ.